EXHIBIT Martin & Pritchett, P.A. 17115 Kenton Drive, Suite 202A, Cornelius, North Carolina 28031 TELEPHONE (704) 584-0268; FACSIMILE (704) 895-1528 CONSENT OF COUNSEL June 11, To the Board of Directors China Forestry Inc. Dear Members of the Board: We consent to the use of our opinion as an exhibit to the Form S-8 Registration Statement and to the reference to this firm in any prospectus which is incorporated by reference into and made a part of the Registration Statement. Very truly yours, /s/ Harold H.
